         Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 1 of 20
          Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
CITY OF BIRMINGHAM RETIREMENT AND
RELIEF SYSTEM; ELECTRICAL WORKERS
PENSION FUND LOCAL 103, I.B.E.W.; and
LOCAL 103, I.B.E.W. HEALTH BENEFIT PLAN,                                  : Civil Action No.: 1:19-cv-01704-JSR
individually and on behalf of all others similarly
situated,

                                        Plaintiffs,

         v.

BANK OF AMERICA, N.A.; BARCLAYS BANK
PLC; BARCLAYS CAPITAL INC.; BNP PARIBAS
SECURITIES CORP.; CITIGROUP GLOBAL
MARKETS INC.; CREDIT SUISSE AG; CREDIT                                                r -·-
SUISSE SECURITIES (USA) LLC; DEUTSCHE                                                 r l'SDC         SDNY
BANK AG; DEUTSCHE BANK SECURITIES INC.; :                                              DOCUMENT
FIRST TENNESSEE BANK, N.A.; FTN
FINANCIAL SECURITIES CORP.; GOLDMAN                                                    =ONICALLY~
                                                                                                                                          1
SACHS & CO. LLC; JPMORGAN CHASE BANK,
N.A.; JPMORGAN SECURITIES LLC; MERRILL                                            1· "n·p
                                                                                  L     .   -·   ..
                                                                                                      :u Ff\• 31~\
                                                                                                      -·---·-   -···- - - - - · - .   -
LYNCH, PIERCE, FENNER & SMITH INC; AND
UBS SECURITIES LLC,

                                        Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
ALASKA ELECTRICAL PENSION FUND,
on behalf of itself and all others similarly situated,

                                        Plaintiff,                        : Civil Action No.: ·1:19-cv-01796-JSR

          v.
BANK OF AMERICA, N.A., MERRILL LYNCH,
PIERCE, FENNER & SMITH INC., BARCLAYS
CAPITAL INC., BNP PARIBAS SECURITIES
CORP., CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC., HSBC
SECURITIES (USA) INC., HSBC BANK PLC, J.P.
MORGAN CHASE BANK, N.A.; J.P. MORGAN
SECURITIES LLC, J.P. MORGAN CHASE BANK,
N.A., NOMURA SECURITIES INTERNATIONAL,
        Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 2 of 20
            Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 2 of 20



INC., TD SECURITIES (USA) LLC, and WELLS
FARGO SECURITIES, LLC,

                               Defendants.

--------------------------------------x
DEERFIELD BEACH MUNICIPAL
FIREFIGHTERS' PENSION TRUST FUND,
individually and on behalf of all others similarly
situated,                                                : Civil Action No.: 1:19-cv-1900-JSR

                               Plaintiff,

       v.

BANK OF AMERICA, N.A.; BARCLAYS BANK
PLC; BARCLAYS CAPITAL INC.; BNP PARIBAS
SECURITIES CORP.; CITIGROUP GLOBAL
MARKETS INC.; CREDIT SUISSE AG; CREDIT
SUISSE SECURITIES (USA) LLC; DEUTSCHE
BANK AG; DEUTSCHE BANK SECURITIES INC.; :
FIRST TENNESSEE BANK, N.A.; FTN
FINANCIAL SECURITIES CORP.; GOLDMAN
SACHS & CO. LLC; JPMORGAN CHASE BANK,
N.A.; JPMORGAN SECURITIES LLC; MERRILL
LYNCH, PIERCE, FENNER & SMITH INC; AND
UBS SECURITIES LLC,

                               Defendants.

--------------------------------------x
LINCOLNSHIRE POLICE PENSION FUND,
individually and on behalf of all others similarly
situated,
                                                         : Civil Action No.: 1:19-cv-2045-JSR
                               Plaintiff,

        v.

BANK OF AMERICA, N.A.; BARCLAYS BANK
PLC; BARCLAYS CAPITAL INC.; BNP PARIBAS
SECURITIES CORP.; CITIGROUP GLOBAL
MARKETS INC.; CREDIT SUISSE AG; CREDIT
SUISSE SECURITIES (USA) LLC; DEUTSCHE
BANK AG; DEUTSCHE BANK SECURITIES INC.;:
FIRST TENNESSEE BANK, N.A.; FTN


                                                     2
       Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 3 of 20
        Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 3 of 20



FINANCIAL SECURITIES CORP.; GOLDMAN
SACHS & CO. LLC; JPMORGAN CHASE BANK,
N.A.; JPMORGAN SECURITIES LLC; MERRILL
LYNCH, PIERCE, FENNER & SMITH INC.; AND
UBS SECURITIES LLC,

                               Defendants.

--------------------------------------X


 JOSEPH M. TORSELLA, IN HIS OFFICIAL
CAPACITY AS TREASURER OF THE
COMMONWEALTH OF PENNSYLVANIA,                            : Civil Action No.: I: 19-cv-02438-JSR
individually and on behalf of all others similarly
situated,

                                Plaintiff,

                       - against-

BANK OF AMERICA, N.A.; BARCLAYS BANK
PLC; BARCLAYS CAPITAL INC.; BNP PARIBAS
SECURITIES CORP.; CITIGROUP GLOBAL
MARKETS INC.; CREDIT SUISSE AG; CREDIT
SUISSE SECURITIES (USA) LLC; DEUTSCHE
BANK AG; DEUTSCHE BANK SECURITIES INC.;
FIRST TENNESSEE BANK, N.A.; FTN
FINANCIAL SECURITIES CORP.; GOLDMAN
SACHS & CO. LLC; JPMORGAN CHASE BANK,
N.A.; J.P. MORGAN SECURITIES LLC; MERRILL
LYNCH, PIERCE, FENNER & SMITH INC.; AND
UBS SECURITIES LLC,


                                Defendants.
--------------------------------------X

       STIPULATION AND [PROPOSED] ORDER REGARDING SERVICE AND
          TIME FOR DEFENDANTS TO ANSWER, MOVE OR OTHERWISE
                      RESPOND TO THE COMPLAINTS

               WHEREAS, on February 22, 2019, plaintiffs City of Birmingham Retirement and

Relief System, Electrical Workers Pension Fund Local 103, I.B.E.W, and Local 103, I.B.E.W.



                                                     3
        Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 4 of 20
         Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 4 of 20



Health Benefit Plan ("City of Birmingham") filed a complaint in Case No. 1: 19-cv-O 1704 in this

Court ("City of Birmingham action");

               WHEREAS, on February 26, 2019, plaintiff Alaska Electrical Pension Fund

("Alaska Electrical") filed a complaint in Case No. 1: 19-cv-O 1796 in this Court ("Alaska

Electrical action") and marked the action as related to the City of Birmingham action;

               WHEREAS, on February 28, 2019, plaintiff Deerfield Beach Municipal

Firefighters' Pension Trust Fund ("Deerfield Beach") filed a complaint in Case No. 1: 19-cv-

O1900 in this Court ("Deerfield Beach action") and marked the action as related to the City of

Birmingham action;

               WHEREAS, on March 5, 2019, plaintiff Lincolnshire Police Pension Fund

("Lincolnshire Police" and, together with City of Birmingham, Alaska Electrical, and Deerfield

Beach, "Plaintiffs") filed a complaint in Case No. 1: 19-cv-2045 in this Court ("Lincolnshire

Police action") and marked the action as related to the City of Birmingham action;

               WHEREAS, on March 19, 2019, plaintiff Joseph M. Torsella, in his Official

Capacity as Treasurer of the Commonwealth of Pennsylvania ("Torsella" and, together with City

of Birmingham, Alaska Electrical, Deerfield Beach, and Lincolnshire Police, "Plaintiffs") filed a

complaint in Case No. 1: 19-cv-02438 in this Court ("Torsella action") and marked the action as

related to the City of Birmingham action;

               WHEREAS, the City of Birmingham action, the Alaska Pension Fund action, the

Deerfield Beach action, the Lincolnshire Police action, and the Torsella action are collectively

referred to herein as the "Related Actions";

               WHEREAS, the following parties ("Defendants") are named as defendants in one

or more of the Related Actions: Bank of America, N.A., Barclays Bank PLC, Barclays Capital



                                                 4
        Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 5 of 20
         Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 5 of 20



Inc., BNP Paribas Securities Corp., Citigroup Global Markets Inc., Credit Suisse AG, Credit

Suisse (USA) LLC, Deutsche Bank AG, Deutsche Bank Securities Inc., HSBC Securities (USA)

Inc., HSBC Bank PLC, First Tennessee Bank, N.A., FTN Financial Securities Corp., Goldman

Sachs & Co. LLC, JPMorgan Chase Bank, J.P. Morgan Securities LLC, Merrill Lynch, Pierce,

Fenner & Smith Inc., Nomura Securities International, Inc., TD Securities (USA) LLC, UBS

Securities LLC, and Wells Fargo Securities, LLC;

               WHEREAS, certain Plaintiffs in the Related Actions have attempted to effectuate

service of their complaint on certain Defendants, but not others;

               WHEREAS, the Related Actions involve common questions of law and fact,

make substantially similar factual allegations and assert the same claims, and the undersigned

parties agree, subject to approval of the Court, that the Related Actions should be consolidated

for all purposes under Federal Rule of Civil Procedure 42(a);

               WHEREAS, on March 18, 2019, the Court scheduled an initial conference on

April 3, 2019 at 11 :00 AM for the purpose of case management pursuant to Fed. R. Civ. P. 16,

and ordered the parties to submit a proposed case management plan by March 27, 2019;

               WHEREAS, there has been no prior request to extend any deadlines in the

Related Actions;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to

approval of the Court, that:

        1.     The undersigned counsel accept service of the complaints in the Related Actions

on behalf of their respective clients, expressly reserving the right to contest whether any party is

properly named as a defendant, and without waiver of any defenses, including without limitation




                                                  5
      Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 6 of 20
      Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 6 of 20




service of' process.

         2.     All Defen<4ultE;' lime to auswerrm9Ve' 01'. otll~ise:respond to the complaints

filed in the Related.Actions is hereby suspended until an.order itenteted1'y'the Cou;tator~
the April 3 initial ,~~n~ at wblcb,tlic"partles anticipate addrcssmg:wltb tlie Cmli1t/:tmiong

otliet.thi~; a schedule for: {i) the CQl1Solidatio!' of~ Related A;cijons; (ii} the appo•ent of

interim lead counsel under Federal RUlc. ·qt Civil Prooetlurc 23{g); (Hi) fb1'·filittg t>fthfE
Consolidated Amended Cotnplamt; and (i'9'J a bricflng.sehedulc for motions.Jo dis~ the

Consolidated Amended Complaittt




Dated:


                                                .Respeeffitlly submitted,


                                                .~BUrlce
                                                SC.OIT+Scorr ATI'Oimgys AT LAwLLP
                                                600 W. lkondway
                                                Snite3300
                                                San D~eso• CA g2101
                                                Tejephoncr. (6l9) 233:4565'
                                                Facsitttite: (~ t 9).283..0.SOS.
                                                cburke@Scou-scott.com
                                                Davi'd R. Seott
                                                Ainalltla: F. Lawtene¢
                                                SCOTr+scort ATTORNEYS AT LA. f.tp            w
                                                ls6"Soutb Main.Street
                                                P.O. Bdx192
                                                Colchester~ 'CT 0~15          .
                                                telephone: (85Q) 537~5537
                                                Fucsbnile: (860)537-4432
                                                david.scott@Scott·.SCotf.co:m
                                                ruawrence@spoit:.se<>tt.~om
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 7 of 20
 Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 7 of 20




                            Donald A. Broggi
                            Kristen Anderson
                            Thomas Boardman
                            SCOTT+ SCOTT ATTORNEYS AT LAW LLP
                            The Helmsley Building
                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Telephone: {212) 223-6444
                            Facsimile: (212) 223-6334
                            dbroggi@scott-scott.com
                            kanderson@scott-scptt.com
                            tboardman@scott-scott.com

                            Vincent Briganti
                            Christian Levis
                            Roland R. St. Louis, III
                            LOWEY DANNENBERG, P.C.
                            44 South Broadway
                            Suite 1100
                            White Plains, NY 1060 I
                            Telephone: (914) 997-0500
                            Facsimile: (914) 997-0035
                            vbriganti@lowey.com
                            clevis@lowey.com
                            rstlouis@lowey.com

                             Julia R. McGrath
                             LOWEY DANNENBERG, P.C.
                             One Tower Bridge
                             100 Front Street
                             Suite 520
                             West Conshohocken, PA 19405
                             Telephone: (215) 399-4770
                             Facsimile: (610) 862-9777
                             jmcgrath@lowey.com




                                7
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 8 of 20
Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 8 of 20




                            George A. Zelcs
                            Randall P. Ewing, Jr.
                            Ryan Z. Cortazar
                            KO REIN TILLERY, LLC
                            205 North Michigan Avenue
                            Suite 1950
                            Chic~go, IL 60601
                            Telephone: (312) 61-9750
                            Facsimile: (312) 641-9751
                            gzelcs@koreintillery.com
                            rewing@koreintillery.com
                            rcortazar@koreintillery.com
                            Stephen M. Tillery
                            Michael E. Klenov
                            KORBIN TILLERY, LLC
                            505 North 7th Street
                            Suite 3600
                            St. Louis, MO 63101
                            Telephone: (314)241-4844
                            Facsimile: (314) 241-3525
                            stillery@koreintillery.com
                            mklenov@koreintiUery.com

                            Todd A. Seaver
                            Carl N. Hammarskjold
                            BERMAN TABACCO
                            44 Montgomery Street
                            Suite 650
                            San Franciscoi CA 94104
                            Telephone: (415) 433-3200
                            Facsimile: (415) 433-6382
                            tseaver@bermantabacco.com
                            chammarskjoltl@bermantabacco.com




                                8
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 9 of 20
Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 9 of 20




                            Leslie R. Stem
                            BERMAN TABACCO
                            One Liberty Square
                            Boston, MA 02109
                            Telephone: (617) 542-8300
                            Facsimile: (617) 542-1194
                            lstem@bermantabacco.com

                            Attorneys/or Plaintiffs City of Birming1iam
                            Retiremenl and ReliefSystem and Electrical
                            Workers Pension Fund Local 103, LB.E.W.. and
                            Local 103, I.B.E. W. Healt/i Benefit Plan




                                9
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 10 of 20
 Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 10 of 20




                          y ..l.     rLbt-
                           Qpniel Bmcke~
                           Steig D., Olson'
                           Thornas J; Lepri
                            Chiisroph~ M. ~eek
                            QUINNEMMA'Nl:IEL UR.QUHANT &
                               Sill;.LlVAN:, LLP
                            SI Madison Avenue, ,22htl Floor
                           NewYQrk, ~Y r,oom
                            'teleplfone} (2f2) 849l"WOD
                            Eacsinille; (212) 8ti9~7t()O:
                            danbrockett@qui'nnemmtfut!l.com.
                            ~teigql~O.i.i@qulnp:emi.nauel ,copi
                            tliomaslepri@quinnemtnauel.com
                            ohristoprrerseck@quiMemmauel . cotn

                            Anthony P. AlC;len
                            Jeremy b. Andersen
                            QUINN .EMMANUEL UKQUI;IANT &.
                              SULLIVAN, LLP
                            865 South Figµerpa Stteef, 10th F1oot
                            Los".t\pgele$, CA 90011
                            Telephone~: (213) 44-3-3000
                            Fac~Uri!le:c (21~)44~.:.~lQO:
                            antho:nyalden@q~nnetnlffa:ueLcom
                           .Jeremyandetsen@quinnemm~uel.com



                            Patrick J. Coughlin
                            David W•.MitchelJ
                            Briano. O'Mara
                            Steven M. Jodlowski
                            Ashley M. Kelly
                            ROBBINS GELLER RUDMAN & DOWD LLP
                            655 West Bro~~y.        Suite 1'90tl     ·
                            San Die~o, CA 92101
                            'fel~fphone: (6t 9J ~s 1.. ms~
                            Facsimile: (619} 231-742b'
                            patc@rgrtUaw.com
                            Rom~ra@rdrdlaw.c,om
                            sjo.dfowski@rgrdlaw.~om
                            ak.eIIy@rgrdlaw;co!Tl

                            Ati1Jl'ney$ forPlq.i11ilflA(a.ska Blectric:af 1!e_it.slon
                            Fund
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 11 of 20
Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 11of20




                          Daniel L. Brockc~
                          Steig D. Olson
                          Thomf,lS J.. Lepri
                           Christopher M. Seek
                           QUINN EMMANUEJ. uR:QUHANt &
                               SULbIVAN. LLP
                           SI MfldiSQil Avenue, Z2nd Floor
                           New York, NY 10010
                           T:Clepho~1i;,: (2 t 2) 8'49-100.0
                           facsimile: (212) 849-7100
                           dunbroctkett@quinnemm:anei.com
                           steigolson@qidnnemmpueJ.com.
                           thomP'slepri@quinn:emnmuel.com
                           chrlstoph~rs~ck@quhmemmaue{.com


                           Anthony J1, Alden
                           Jei·emy D. Andersen
                           QUINN EMMANUEL URQtJ'.HANt &
                              SULLIV~N, LLP            .
                           ~65 South Figuerua Street, 1Oili Floor
                           Los Ai\gelcs~ CJ\ 900'11,
                           Telephone: (213) 443".JOOO
                           ,f'aesfmile: ;(213} 443-3 rnn
                           anthonya1den@qulnnemmauel.com
                           jeretnyandctsen@quinnemmauel.com


                           Patrick J. Caughlin
                           David W. Mitchell
                           Bt.ilut o. O'Mara
                           Steven tvt Jodlowski
                           AshieyM. Keliy·
                           ROBBlNS OELL£1tJ~UDMAN & ·nawbLLP
                           6SS West Broadwa}' •. $uite 1900
                           San Diego. CA 921 01
                           Telephone! (619)23 1-l 058
                           f:acsfmjle: (61~),2~1 ..7423
                           pijlc@rgrdlaw.com
                           bt>mtmt@r<lrdlaw.com
                           sjodfowski@rgrdlaw.com
                           akelly@tgrdJaw.com

                           Attor1teysfor Plailf1iffAlatka E(et:;tric,al 1'ensio11
                           F1111d

                               10
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 12 of 20
 Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 12 of 20



                             ~~/f:f5
                             Cinda P, Nusstra.tim
                             :Batt ll...·Cohen,
                                   -r.
                             Fred rsquith
                             NUSSBAUM LAW GROU"F, i>.. c~
                             121 l Avenue of 'the i\mexj¢il5>4ll.th Flopr
                              NewY:Ork;\ NY lllG36
                             ·releplmirei (§:f7) .43~.:91 s~
                             ~nU$~bapig·@n.us$paumpc~c9tn
                             bct51fen@nussoaump·. c.cdttt
                                         ~

                             fisquith@nussbaump,c;com



                             Jayne A•.'GQlcfsfein
                             ·SHEPHERD FINKELMAN
                                  MILLER ~HAH LLP
                              IE25 N.:· Co111merce Ptn'xway
                             Suite 32.0
                             J:qd Lauderdale~FL ·333'2<?
                             Tele~hooe! (25<1-l Sl5-0i23
                             j·goldskfo@stmsbiw;eom
                             J.itrlrtteys}ilr Plaintiffi fil!1!f,f1eld Beach
                             .M,,unic;pri/' FirtjjiglJiers' ?en$iqr,i rrust F'."!Td.(111,d
                              Lincol1tsl1lte Potice Petulon Fund


                              Mi:chaeu. FteW
                             .Robert J. W_oiliak
                              ~rian tJ. Jiqg~.   . .. . ..            .     . .
                             .J<'R.EEb KANER. L0NDON & MILLEN bLC
                              Z7Ql W:~uk~~ R,pad
                             .Suite lJfl.
                              B:anno.ckbum, IL Q.00.lS·
                              Tefeph:etne~   .(224J 632·4500
                              Fitcshnile~    (224J 03'2'-4:StJ:O.
                              Attomeys/or .P/ailnif/Li1u:oi11sl1ire Police
                              f ensio11 Fu11d




                                  11
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 13 of 20
 Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 13 of 20




                            .~~'~('.~5
                             J6ruitfutliliPi
                             WI.tiJ"'MS'f¥-2CO~O'LLYttP
                             650 .FiilbA'C'enue, Suite 1500
                             New Y()rk...N~w YQl'}<., l00l9
                             Telephone·;   ~6-f~J ~zi,9,.zs.00
                             Fac:simile7 (f546J 949~28'01
                             725 Twelfth Street, NW
                             Washington, DC 2n'Oos:
                             Tel~hone;.    (202J 434-53~1.
                             E'a:csimile.1 (2tl2) 434-5029
                             jpiU@\vtXCQtn

                             Attat:neJJar 111!,fendllltlS' Bank l!/ A.tnerico, N.A:
                             fm(l Me:rrUl:Ly1tcl1,,,, '!'let~; 'Fetfne'r&,Sdti'tlz !JLC




                              ~lr~~l~.S
                              Ri'chard·r>. O\\'e11s
                              Lawre-n:ct! E. Bntennan
                              LATHAM & WAT.K:lNS 'Ll,,P
                             88'5 Thir<l Avenue·
                             New YQt:k".New York l Q.Ql2•4834
                             Tel¢phol1e:' {212) 906-!200
                             Eacsimifer (2J2j 7SJ-4.864
                              tjchaJ:9.owep~@.hy.,cul11
                              Iawr:ence. butefinli:ti@lw~~om
                              Attorneysfor ,pef!ndqitts BaFCl<iit' Bitlrk PLCJ1hd
                              Barclays Capital ln.c.




                                  12
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 14 of 20
Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 14 of 20




                             Adam S. Hakki
                             Agnes Dun:ogue:
                             SHBA:ru;.1AN & STERLINOLLP
                             599 L<51cington Avenue
                             New York. New &'<rrk l0022
                             Telephonei (212) '848-4000
                             F:trcsi111ile: _(212) 848'-7179
                             Jldam.hakki@sneannttn.co¢
                             agne~;dunogue@slrearman.c'Om

                             lUtarneys ]Or Defepiltmt BNP Ptirlbtts Sttc1if'iiies
                             Corp.




                             ~.~/~_s
                             Meredi(h Kotler
                             CLEARY GOTTLIEB STEEN & HAMILTON
                             LLP
                             One Liberty Plaza
                             New York•.New York 10006
                             T~1ephon~: (lJ2) zis-2000
                             mkotl'er@cgsh.~m
                             Attom11yfot DejendtiN:tClf'tJr?nip Global Markets
                             lite..            -
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 15 of 20
Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 15 of 20




                             l)'~      .~~~I ~S
                             Davrd G. Januszewskl
                             Herbert   s: Washer
                             JQna:fhM- D~. T:b~if
                             Eeter j. Linken
                             'CA.HILL c;JQRDQN 'Bi; gE.lNDEL LLP
                             8QJ~itte S~t
                             New YQrk, N~w--Yerk :1uoos
                             -Telephon'e: {212) 701-3:000
                              djattuszewski@cahln.com-
                             .hwasfo:r@cabill.com
                             Jtµi¢r@c~iJJ._cgm_
                             plinken@c'tihi.IL~om


                             Attarney$/ar beftn:da-ttis' Credit Sulsse.AfJ and
                             et.et/it saisse, (US.il.J -LLU




                             ~\~/~_i
                             Abram J, Elfis
                             Jonathan D_. Ppi:ter
                             Adfienne~v. Baxley
                             SJ~PSO~ THACHER~ S~RTL'ETT LLB
                             900 G Street~ NW
                             Washington. DC 20,00j
                             Teleplione'; (2.0,~,) G36'~58S~
                             Fa~simile~ '(2-02) 635-...$502
                             jobn.t~rzak:en@stbltiw.cQro

                             Atiqrne)?S/or Pefen!l.<1nts,D'e11f_sd1e BxmkA t; .a1.td
                             Deutsche Bank Securltie~ lit'(:.-




                                1:i
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 16 of 20
 Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 16 of 20




                              ff~ 'l.1~ !~5
                             Jl~tniel t.   Stein     · ·
                             MAYER BRdwN t.LP
                              l22J .AVel,1\l~ AYthe americas
                              NewYotk, NY !OOQ0-1001
                             Telephone:-   (~ 12) 506-'25'0.tf
                              ~~~J;nile': {2.fi)'262-19 IU
                             :dstein@mayerbrown:com

                              .Afiqrew~~.,M~tivitz {ntf) frqc vicefo.rth¢om.ing)
                              Britt M. Milter (Rto hac vice futtbcotning)      ·
                              MAYSJlR'OVJN l.,,LP·
                             71 South Wacker Dri:Ve
                             :Chicago, Illinois 60'005~
                             T~1¢phone!;     (3J2J 7.82-0Q'OO
                              Facsfrnile:: (31~) 7(jf.:7711
                              :amatovi~z@Ul~yerbro'-vzx.c;.pm
                             ,b111iller@mayetbruwn.com
                             -Atrlil'neysfot Defsntfalif$. HSBC S¢c1ir,itli!s. (C!~~J
                             llie.•. t1118 HSBC B«Itk PLt:




                                ~·~\j~/~.S
                              RoQert D. . Wick (ap11e.aringpl'Ahac vie~)
                              HencyLitf
                              Jeff'can
                              'COV~GTON ~ llURUNG LLP
                              -One· Gity Genter
                              8SOft1:~th Stree},,'N~.
                              Wasliingt6nD.C. ZOOOI
                              Teleph<Ule~    {202} 662•6000
                              rwi~k@qpv.,~om
                              hliu@cov.com
                              jcao@cpv.e,ow

                              AttO:meysJoi:·Defemtatits FlrsrTemzessee Sank,
                              N.,A~ {tnlf F:IJY :Fiifaifc,ial $ecUt1tl~ Cqtp.
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 17 of 20
Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 17 of 20




                              ajc.~~3f/~
                             Richard: e. PepJ?.emmn. 11
                             f\.fatthe\11. J.'.Porpor~
                             SULLIVAN&. CROMWELL:LLP
                             125 Brood Street
                             New Yot.k~ New·Yor~ H~004-z498
                             Telephnnei (212) SSS-40.UO
                             Facsimil~:     !212) 5.SS:-3.$8'8
                             peppe:rmaru@soncrortr~com
                             pQrporam@sullcrom.com
                             c,arlerjq~ullcrom.com:

                             Attorneys/or lJefenilant Golr(mrm Sm::/uc&d.Jo..
                             LLC ,               ..




                             'B~ ~~-;~
                             Boris Bershteyjl.
                             SKADDEN, ARP.. 'SLAtE,
                                MEAGHER & FLOM LLP
                             Four Times,,:square    ·
                             New XQt~. Nit l0.03g
                             Tel~Pltone: .(212) 1ss.:sooo
                             Fa~iudle~ (21~) :73~·?0'01)
                                   .
                              ~ons bershtaY11@$k~dden.com
                              Gre~cneti,N.  WqJf (Pfo hct¢· vlce fo:i:thce»miJtg1
                             Li:rraA. 'Flath(prahacntic'I! fotthcnmitfg)
                             :SKADPEN~AR}",!SL2\ta,                       .
                                  MEAGHER&. FLOM LLP
                             Jss-N. W.ackerDrlve
                              Chica&ctr1L 60606·
                              Tel~phone-:    (31 z}A.07..P.t:tlD
                              Fac$i:miie:    c~ !2J407~0411
                              :gretciren.wolf@skadden.'Cem
                              lara.fl~th~kad4~n.eom

                              :4.ilarne~S']or Defen:danis,./PMorgan        C/Jase JJa11h,
                              Nt}4• '4µ(! .~P.' Moiglift SeC.11rilfe's·LLT::
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 18 of 20
Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 18 of 20



                             ~~~.z~rns
                             Br1~ J. Fi$~fu
                             JENNER & Bt.OCKttP
                             ·g19 Third Av~ntte.
                             New York; New Y.otk<10022-3908
                             Telephone:~ {2J2} 891 ..162~
                             .fa~s1mile: f2 !2} 891-1529
                             bt1scher@Jennetcom ·
                             'Matthew.s. Heilman
                             .JENNER & S.L'OCK LLP
                             H19~.~t;W'Y9rl{Ay~rn~tt ~Wt,.S4ite      PllO
                             Washirt~tm.· b. C. 2tJtiO 1-4412
                             Teleph()ne! t202J 6l9..9S.6l
                             ··Fac'sirriile; (202) 661-4983
                              mhellman@ienner.com
                             Attom.eys,/nr Defendant Nomura~S.ecaritfe~
                             Inlel'ltatl<Jnal, Inc.




                             ~ \\.\<. \J~ ('fJS
                             CSifi:wi11d~I.s·
                             Brlan.M. Bumov.-sld
                             DAVIS POLK &WAtm'"WELL 'LLP
                             450 Lexington Avenµe
                             New York, NewYotk 10017
                             Tel(:pnon¢! (412) 't50-4o.oo
                             Fhosimile.~ (212) 70:t..S8QO
                             Ji\fn~s. Winliets@qa:'.\li$pglk'.~ll1
                              bfiim.bx1rnovski@davispo}k:eottt
                             .tf.tta.meys for .De,ftf11aa1{rTD Sec11rities (USA) LLC




                                 f7
Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 19 of 20
 Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 19 of 20



                            ~£,.QJ&/'~
                            J'01i-Oll B! Bell -;:}.J _)
                             tfmsO'Nl>UJ\iN·
                             2aa Par.k Av~nue;
                             New vork,.NY ·:fiit 66:-01513
                             Telephon~! '~Zl~}3SL-40'Q'O
                             Facs·iroil~:'
                             ,.    •.   . • .
                                                {?l2J 3514035
                                                .    '   . •    c   "

                             J hell@gibsondUM.ciom

                             D. Jarrett ·Ail>
                             oJBSO.N OUNN
                             w;ii~!~~t1~6~~~;i~W~
                             Telepb9tie~ (~IJ7)           9:$'5'•8,$ll0
                              Facsimile: {Z02') 4.67-0S~9
                             ,jalp@gihsondunn.t:'om
                             A1tor11eys/a1 Defi!ittlant 11BS $ecuritie£lt<:'




                            ~~R~l~_S
                              ~~
                              O',MELVENY 8J, MYERS. LLP
                              7 Times Square
                              N~w·Yprk;NY: lU03.tS
                              Te1epho.tie; (212) ·326-2000
                              Facsimile; (214) 326-2<16.l
                             jl::o$enberg@oritm;:com

                              Ian Sirt1mons.
                              Katri~a Robson
                              P'MEtVEN>; ~Nri,ERS LLP
                              1625 Eye St:t~et,,Nw
                              Wasl1in~~n. OC i~mo<i
                              TelepQ:one:           (2'0~}3~3-S300
                              Facs:itnile: (2'02) ~g3·..:s414.
                              ishnm,o.~S@Qlfl{µ,COtn
                              krobson@omm.com
                              Aft0n1eys/or Defem/dttt Wells Fargo $ect1t-lties,.
                              LtC
     Case 1:19-cv-01796-JSR Document 45 Filed 03/22/19 Page 20 of 20
      Case 1:19-cv-01704-JSR Document 41 Filed 03/21/19 Page 20 of 20




SO ORDERED~

Dated: New York, New York
      M~hZ2u

Hon.J~ff




                                     19
